Exhibit 10.1

SECURITIES PURCHASE AGREEMENT


This Securities Purchase Agreement (this “Agreement”) is dated as of September
18, 2009, by and between GetFugu, Inc., a Nevada corporation (the
“Company”),  having an address at 600 Townsend Street, San Francisco, CA 94103,
and the investors listed on the Schedule of Investors attached hereto as
Appendix A (each, an “Investor” and collectively, the “Investors”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to exemptions from registration under the Securities Act (as defined
below), the Company desires to issue and sell to each Investor, and each
Investor, severally and not jointly, desires to purchase from the Company,
shares of the Company’s Common Stock, as more fully described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
 
ARTICLE 1.
DEFINITIONS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
 
“Action” as to any Person, means any action, suit, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting such Person,
any of such Person’s Subsidiaries or any of such Person’s or such Subsidiaries’
respective properties, before or by any court, arbitrator, governmental or
administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.
 
“Additional Shares” shall have the meaning as set forth in Section 4.14 (a).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.
 
“Available Undersubscription Amount” has the meaning set forth in
Section 4.13(c).
 
“Basic Amount” has the meaning set forth in Section 4.13(b).
 
“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York or State of Nevada are authorized or required by law or other governmental
action to close.
 
“Buy-In” has the meaning set forth in Section 4.1(c).

 
 

--------------------------------------------------------------------------------

 
 
“Closing” means the closing of the purchase and sale of the Shares on the
Closing Date.
 
“Closing Date” means September 18, 2009, or such other date as the parties may
agree.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified or for which it may be exchanged as a class.
 
“Company” has the meaning set forth in the recitals to this Agreement.
 
“Company Entities” means the Company and any entities which hereafter become
Subsidiaries of the Company.
 
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.
 
“Company Counsel” means Reed Smith LLP, 355 Grand Avenue, Suite 2900, Los
Angeles, CA 90071.
 
“Company Deliverables” has the meaning set forth in Section 2.2(a).
 
“Company Party” has the meaning set forth in Section 4.8.
 
“Disclosure Materials” has the meaning set forth in Section 3.1(h).
 
“Effective Date” means the date that the Registration Statement required by
Section 2(a) of the Registration Rights Agreement is first declared effective by
the Commission.
 
“Evaluation Date” has the meaning set forth in Section 3.1(t).
 
“Exchange” has the meaning set forth in the recitals to this Agreement.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“GAAP” means U.S. generally accepted accounting principles.
 
“Intellectual Property Rights” has the meaning set forth in Section 3.1(q).
 
“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement, which is also
reflected on the Schedule of Investors attached hereto as Appendix A.

 
2

--------------------------------------------------------------------------------

 
 
“Investor Deliverables” has the meaning set forth in Section 2.2(b).
 
“Investor Party” has the meaning set forth in Section 4.7.
 
“Investor Warrants” shall mean the warrant certificates in the form of Exhibit
A, attached hereto and made a part hereof, respecting the holders’ rights to
purchase 5,000,000 shares of Common Stock in the aggregate, at a price per share
of $0.01.
 
 “Lien” means any lien, charge, encumbrance, security interest, right of first
refusal, right of participation or other restrictions of any kind.
 
“Losses” has the meaning set forth in Section 4.7.
 
 “Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, properties,
prospects, business or condition (financial or otherwise) of the Company, or
(iii) a material and adverse impairment to the Company’s ability to perform on a
timely basis its obligations under any Transaction Document.
 
“Money Laundering Laws” has the meaning set forth in Section 3.1(ee).
 
“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
 
“Notice of Acceptance” has the meaning set forth in Section 4.13(c).
 
“Offer” has the meaning set forth in Section 4.13(b).
 
“Offer Notice” has the meaning set forth in Section 4.13(b).
 
“Offer Period” has the meaning set forth in Section 4.13(c).
 
“Offered Securities” has the meaning set forth in Section 4.13(b).
 
“OFAC” has the meaning set forth in Section 3.1(dd).
 
“Outside Date” means the fifteenth calendar day (if such calendar day is a
Trading Day and if not, then the first Trading Day following such fifteenth
calendar day) following the date of this Agreement.
 
“Per Share Purchase Price” equals $0.50.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or, to the knowledge of the Company,
threatened.

 
3

--------------------------------------------------------------------------------

 
 
“Refused Securities” has the meaning set forth in Section 4.13(d).
 
“Registrable Securities” shall mean, collectively, the Shares , the Warrant
Shares, and the Additional Shares.
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, among the Company and the Investors, in the form of
Exhibit B hereto.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investors of the Registrable Securities.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” has the meaning set forth in Section 3.1(h).
 
“Securities” has the meaning set forth in Section 4.1(c).
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Share Delivery Date” has the meaning set forth in Section 4.1(c).
 
“Shares” means the 10,000,000 shares of Common Stock being issued and sold to
the Investors by the Company hereunder (not including the Warrant Shares).
 
“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.
 
“Subsequent Placement” has the meaning set forth in Section 4.13(a).
 
“Subsequent Placement Agreement” has the meaning set forth in Section 4.13(f).
 
“Subsidiary” of any Person means any “subsidiary” as defined in Rule 1-02(x) of
the Regulation S-X promulgated by the Commission under the Exchange Act of such
Person.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market or (ii) if the Common Stock is not listed or quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the Pink Sheets LLC (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i) or (ii)
hereof, then Trading Day shall mean a Business Day.

 
4

--------------------------------------------------------------------------------

 
 
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or OTC Bulletin Board on which the Common Stock is listed
or quoted for trading on the date in question.
 
“Transaction Documents” means this Agreement, the Registration Rights Agreement,
and any other documents or agreements executed in connection with the
transactions contemplated hereunder.
 
“Transfer Agent” means Empire Stock Transfer Inc., the current transfer agent of
the Company with a mailing address of 2470 Saint Rose Pkwy, Suite 304,
Henderson, Nevada 89074, and a facsimile number of (702) 974-1444, and any
successor transfer agent of the Company.
 
“Trigger Date” has the meaning set forth in Section 4.13(a).
 
“Undersubscription Amount” has the meaning set forth in Section 4.13(b).
 
“Warrant Shares” shall mean, collectively, the Common Stock to be issued under
the Investor Warrants.
 
ARTICLE 2.
PURCHASE AND SALE
 
2.1           Closing.  Subject to the terms and conditions set forth in this
Agreement the Closing shall occur in two tranches.  At the first Closing (the
“First Closing”), which shall occur on the date hereof,  the Company shall issue
and sell to the Investor, and the Investor shall purchase from the Company,
Three Million  shares of Common Stock of the total Shares representing such One
Million Five Hundred Thousand ($1,500,000) of the Investor’s Investment Amount,
calculated as the quotient of such portion of Investor’s Investment Amount
divided by the Per Share Purchase Price.  Five (5)  days after the Effectiveness
Date (as that date is defined in the Registration Rights Agreement), with regard
to all of the Shares and the Warrant Shares, the Company shall issue and sell to
the Investor, and the Investor shall have the unconditional obligation to
purchase from the Company, Seven Million   (7,000,000) shares of Common Stock of
the total Shares, representing  Three Million Five Hundred Thousand ($3,500,000)
of the Investor’s Investment Amount, calculated as the quotient of such portion
of Investor’s Investment Amount divided by the Per Share Purchase Price (the
“Second Closing”).  The First Closing shall take place at the offices of
Sichenzia Ross Friedman Ference LLP on the Closing Date or at such other
location or time as the parties may agree.  The Second Closing shall take place
at the offices of Sichenzia Ross Friedman Ference LLP five (5) days after
Effectiveness Date or at such other location or time as the parties may agree.
 
2.2           Closing Deliveries.  (a)  At the First Closing, the Company shall
deliver or cause to be delivered to each Investor the following (the “Company
Deliverables”):
 
(i)           a single certificate, dated the date of the First Closing, issued
to each Investor, respectively, representing 3,000,000 Shares registered in the
name of the Investor;

 
5

--------------------------------------------------------------------------------

 
 
(ii)           an Investor Warrant, dated the date of the First Closing, issued
to the Investor, representing the Investor’s right to purchase 1,500,000
aggregate Warrant Shares at an exercise price per Share of $0.01;
 
(iii)           the legal opinion of Company Counsel, in agreed form, addressed
to the Investors; and
 
(b)           By the First Closing, the Investor shall deliver or cause to be
delivered the agreements specified in Section 5.2(d), each duly signed by the
Investor (collectively, the “Investor Deliverables”).
 
(c)           Upon receipt of the Company Deliverables on the date of the First
Closing, the Investor shall deliver to the Company, $1,500,000, in United States
Dollars and in immediately available funds, by wire transfer to an account
designated in writing by the Company for such purpose.
 
(d)           At the Second Closing, the Company shall deliver or cause to be
delivered to each Investor the following (the “Company Deliverables”):
 
(i)           a single certificate, dated the date of the Second Closing, issued
to the Investor, representing 7,000,000 Shares registered in the name of the
Investor;
 
(ii)           an Investor Warrant, dated the date of the Second Closing, issued
to the Investor, representing the Investor’s right to purchase 3,500,000
aggregate Warrant Shares at an exercise price per Share of $0.01;
 
(e)           At the Second Closing, the Investor shall deliver to the Company
$3,500,000, in United States Dollars and in immediately available funds, by wire
transfer to an account designated in writing by the Company for such purpose.
 
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  The Company hereby
makes the following representations and warranties to each Investor:
 
(a)           Subsidiaries.  The Company has no direct or indirect Subsidiaries.
 
(b)           Organization and Qualification.  The Company is duly incorporated,
validly existing and in good standing under the laws of the State of Nevada,
with the requisite power and authority to own and use its properties and assets
and to carry on its business as currently conducted.  The Company is not in
violation of any of the provisions of its Articles of Incorporation or
Bylaws.  The Company is duly qualified to conduct its businesses and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect.

 
6

--------------------------------------------------------------------------------

 
 
(c)           Authorization; Enforcement.  The Company has the requisite
corporate and other power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations thereunder.  The execution and delivery of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company, and no further action is required by it in connection with
such authorization.  Each Transaction Document has been (or upon delivery will
have been) duly executed by the Company and, when delivered in accordance with
the terms hereof, will constitute the valid and binding obligation of the
Company, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
(d)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Company’s Articles of Incorporation or Bylaws, or
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, or (iii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any United States
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected; except in the case of each of clauses
(ii) and (iii), such as could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.
 
(e)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any United States court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents, other than (i) the filing with the Commission of one or more
Registration Statements in accordance with the requirements of the Registration
Rights Agreement, (ii) filings required by state securities laws, (iii) the
filing of a Notice of Sale of Securities on Form D with the Commission under
Regulation D of the Securities Act, (iv) the filings required in accordance with
Section 4.4, (v) filings, consents and approvals required by the rules and
regulations of the applicable Trading Market, (vi) those that have been made or
obtained prior to the date of this Agreement, and (vi) other post closing
securities filings or notifications required to be made under federal or state
securities laws.
 
(f)           Issuance of the Shares and the Investor Warrants.  The Shares and
the Investor Warrants have been duly authorized and, when issued and paid for in
accordance with the Transaction Documents, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens.  As of the Closing,
the Company has reserved from its duly authorized capital stock the shares of
Common Stock issuable pursuant to this Agreement in order to issue the Shares
and the Investor Warrants.

 
7

--------------------------------------------------------------------------------

 
 
(g)           Capitalization.  The number of shares and type of all authorized,
issued and outstanding capital stock of the Company, and all shares of Common
Stock reserved for issuance under the Company’s various option and incentive
plans, is specified in Schedule 3.1(g).  Except as specified in Schedule 3.1(g),
no securities of the Company are entitled to preemptive or similar rights, and
no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  Except as specified in Schedule
3.1(g), there are no outstanding options, warrants, scrip rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exchangeable for, or giving any Person
any right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common
Stock.  The issue and sale of the Shares and the Investor Warrants hereunder
will not, immediately or with the passage of time, obligate the Company or any
Subsidiary to issue shares of Common Stock or other securities to any Person
(other than the Investors) and will not result in a right of any holder of
Company or Subsidiary securities to adjust the exercise, conversion, exchange or
reset price under such securities.
 
(h)           SEC Reports.  Except as set forth on Schedule 3.1(h) to this
Agreement, the Company has timely filed all reports required to be filed by it
under the Securities Act and the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the twelve months preceding the date hereof (or such
shorter period as the Company was required by law to file such reports), (the
foregoing materials being collectively referred to herein as the “SEC Reports”
and, together with Appendix B hereto and the schedules to this Agreement, the
“Disclosure Materials”) or has timely filed for a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act or the Exchange
Act, as applicable, and the applicable rules and regulations of the Commission
promulgated thereunder, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.
 
(i)           Financial Statements.  As of their respective dates, the financial
statements of the Company included in the SEC Reports complied as to form in all
material respects with applicable accounting requirements and the applicable
published rules and regulations of the Commission with respect thereto as in
effect at the time of filing.  Such financial statements were prepared in
accordance with GAAP applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto, and fairly present, in all material respects, the financial position of
the Company as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments..
 
(j)           Press Releases.  To the knowledge of the Company, the press
releases disseminated by the Company during the twelve months preceding the date
of this Agreement taken as a whole do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made and when made, not misleading.

 
8

--------------------------------------------------------------------------------

 
 
(k)           Material Changes.  Except as specified on Schedule 3.1(k) or in
the Disclosure Materials, since June 30, 2009 (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect, (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables, accrued
expenses and other liabilities incurred in the ordinary course of business
consistent with past practice, and (B) liabilities not in excess of $100,000 in
the aggregate not required to be reflected in the Company’s or its Subsidiaries’
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting or the identity of its auditors, (iv) the Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock, and (v) the Company has not issued any equity securities
to any officer, director or Affiliate, except pursuant to existing Company stock
option plans.  The Company does not have pending before the Commission any
request for confidential treatment of information.
 
(l)           Litigation.  There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Shares or the Warrants, or (ii) if there were an unfavorable
decision, individually or in the aggregate, result in a loss or liability in an
amount in excess of $10,000 or have or could reasonably be expected to have a
Material Adverse Effect.  Neither the Company, nor any director or officer of
the Company (in his or her capacity as such), is or has been, the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty, except as specifically
disclosed in the SEC Reports.  There has not been, and to the knowledge of the
Company, there is not pending any investigation by the Commission involving the
Company or any of its respective current or former directors or officers (in his
or her capacity as such).  The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company under the Exchange Act or the Securities Act.
 
(m)           Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company.  Except as disclosed on Schedule 3.1(n), the Company has no
employment or labor contracts, agreements or other understandings with any
Person.
 
(n)           Indebtedness; Compliance.  Except as disclosed on Schedule 3.1(n),
the Company is not a party to any indenture, debt, capital lease obligations,
mortgage, loan or credit agreement by which it or any of its properties is
bound.  The Company is not (i) in default under or in violation of (and no event
has occurred that has not been waived that, with notice or lapse of time or
both, would result in a default by such entity under), nor has the Company
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) in
violation of any order of any court, arbitrator or governmental body, or (iii)
in violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
could not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect.  The Company is in compliance with all
effective requirements of the Sarbanes-Oxley Act of 2002, as amended, and the
rules and regulations thereunder that are applicable to it, except where such
noncompliance could not have or reasonably be expected to result in a Material
Adverse Effect.

 
9

--------------------------------------------------------------------------------

 
 
(o)           Regulatory Permits.  The Company possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its businesses as described
in the SEC Reports, except where the failure to possess such permits could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect, and the Company has not received any notice of
proceedings relating to the revocation or modification of any such permits.
 
(p)           Title to Assets.  There is no real property that is material to
the respective business of the Company, except as disclosed in the Disclosure
Materials.  The Company has good and marketable title in all personal property
owned by it that is material to its business, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company. Any real property and facilities held under lease
by the Company are held by it under valid, subsisting and enforceable leases of
which the Company is in compliance, except as could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
 
(q)           Patents and Trademarks.  Set forth on Schedule 3.1(q) is a list of
patents, patent applications, trademarks, trademark applications, service marks,
trade names, copyrights, licenses and other similar rights that the Company owns
or has the rights to use (collectively, the “Intellectual Property
Rights”).  The Intellectual Property Rights constitute all of the patents,
patent applications, trademarks, trademark applications, service marks, trade
names, copyrights, licenses and other similar rights that are necessary and
material to the business of the Company in connection with its businesses as
described in the Disclosure Materials. The Company has not received a written
notice that the Intellectual Property Rights used by it violates or infringes
upon the rights of any Person.  Except as otherwise disclosed in the Disclosure
Materials, to the knowledge of the Company, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights.  To the knowledge of the Company, no
former or current employee, no former or current consultant, and no third-party
joint developer of the Company has any Intellectual Property Rights that are
necessary and material to the business of the Company made, developed,
conceived, created or written by the aforesaid employee, consultant or
third-party joint developer during the period of his or her retention by, or
joint venture with, the Company which has been asserted against the Company. The
Intellectual Property Rights and the owner thereof or agreement through which
they are licensed to the Company are set forth in the Disclosure Materials.
 
(r)           Insurance.  The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses it is engaged and in the country in
which the Company operates.  The Company has no reason to believe that it will
not be able to renew its existing respective insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business on terms consistent with market for the
Company’s lines of business.

 
10

--------------------------------------------------------------------------------

 
 
(s)           Transactions With Affiliates and Employees; Customers.  Except as
set forth in the Disclosure Materials, none of the officers, directors or 5% or
more shareholders of the Company, and, to the knowledge of the Company, none of
the employees of the Company, is presently a party to any transaction with the
Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such Person
or, to the knowledge of the Company, any entity in which any officer, director,
or such employee or 5% or more shareholder has a substantial interest or is an
officer, director, trustee or partner.  The Company does not owe any money or
other compensation to any of their respective officers or directors or
shareholders, except to extent of contracts and ordinary course compensation
arrangements specified in Schedule 3.1(s).  No material customer of the Company
has indicated its intention to diminish its relationship with the Company, and
the Company has no knowledge from which it could reasonably conclude that any
such customer relationship may be adversely affected.
 
(t)           Internal Accounting Controls.  Except as set forth in the
Disclosure Materials, the Company maintains a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  The Company is establishing
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e)) for the Company and designed such disclosure controls and
procedures to ensure that material information relating to the Company Entities
is made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s Form 10-K or 10-Q, as the
case may be, is being prepared.  The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures in
accordance with Item 307 of Regulation S-K under the Exchange Act for the
Company’s most recently ended fiscal quarter or fiscal year-end (such date, the
“Evaluation Date”).  The Company presented in its most recently filed Form 10-K
or Form 10-Q the conclusions of the certifying officers about the effectiveness
of the disclosure controls and procedures based on their evaluations as of the
Evaluation Date.
 
(u)           Solvency.  Based on the financial condition of the Company, as of
the Closing Date (and assuming that the Closing shall have occurred), (i) the
Company’s assets do not constitute unreasonably small capital to carry on its
business for the current fiscal year as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof and (ii) the current cash flow of
the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid.  The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt).

 
11

--------------------------------------------------------------------------------

 
 
(v)           Certain Fees.  Except as described in Schedule 3.1(v), no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement.  The Investors shall have no obligation with
respect to any fees or with respect to any claims (other than such fees or
commissions owed by an Investor pursuant to written agreements executed by such
Investor which fees or commissions shall be the sole responsibility of such
Investor) made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by this Agreement.
 
(w)           Certain Registration Matters.  Assuming the accuracy of the
Investors’ representations and warranties set forth in Sections 0, no
registration under the Securities Act is required for the offer and sale of the
Shares and the Warrants by the Company to the Investors under the Transaction
Documents.  The Company is eligible to register its Common Stock for resale by
the Investors under Form S-1 promulgated under the Securities Act.  Except as
specified in Schedule 3.1(w) the Company has not granted or agreed to grant to
any Person other than the Investors pursuant to the Registration Rights
Agreement any rights (including “piggy-back” registration rights) to have any
securities of the Company registered with the Commission or any other
governmental authority that have not been satisfied.
 
(x)           Listing and Maintenance Requirements.  Except as specified in the
SEC Reports, the Company has not, in the two years preceding the date hereof,
received notice from any Trading Market to the effect that the Company is not in
compliance with the listing or maintenance requirements thereof.  The Company
is, and has no reason to believe that it will not in the foreseeable future
continue to be, in compliance with the listing and maintenance requirements for
continued listing of the Common Stock on the Trading Market on which the Common
Stock is currently listed or quoted.  The issuance and sale of the Shares or the
Investor Warrants under the Transaction Documents does not contravene the rules
and regulations of the Trading Market on which the Common Stock is currently
listed or quoted, and no approval of the stockholders of the Company thereunder
is required for the Company to issue and deliver to the Investors the Shares and
the Investor Warrants or the Warrant Shares as contemplated by the Transaction
Documents.
 
(y)           Investment Company.  The Company is not, and is not an Affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
(z)           Application of Takeover Protections.  The Company has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
Certificate of Incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to the Investors as a
result of the Investors and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including, without
limitation, the Company’s issuance of the Shares and the Investors’ ownership of
the Shares, the Investor Warrants or the Warrant Shares.

 
12

--------------------------------------------------------------------------------

 
 
(aa)           No Additional Agreements.  The Company has no agreement or
understanding with any Investor with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.
 
(bb)           Foreign Corrupt Practices Act.  Neither Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has, directly or indirectly, (i) used any funds, or will use any
proceeds from the sale of the Shares, for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on their behalf
of which the Company is aware) which is in violation of law, or (iv) has
violated in any material respect any provision of the Foreign Corrupt Practices
Act of 1977, as amended, and the rules and regulations thereunder.
 
(cc)           PFIC.  The Company is not, and does not intend to become a
“passive foreign investment company” within the meaning of Section 1297 of the
U.S. Internal Revenue Code of 1986, as amended.
 
(dd)           OFAC. Neither the Company, to the knowledge of the Company, any
director, officer, agent, employee, Affiliate or Person acting on behalf of the
Company, is currently subject to any U.S. sanctions administered by the Office
of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the
Company will not directly or indirectly use the proceeds of the sale of the
Shares, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person or entity, towards any sales
or operations in Cuba, Iran, Syria, Sudan, Myanmar or any other country
sanctioned by OFAC or for the purpose of financing the activities of any Person
currently subject to any U.S. sanctions administered by OFAC.
 
(ee)           Money Laundering Laws. The operations of the Company are and have
been conducted at all times in compliance with the money laundering statutes of
applicable jurisdictions, the rules and regulations thereunder and any related
or similar rules, regulations or guidelines, issued, administered or enforced by
any applicable governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the best knowledge of the Company,
threatened.
 
(ff)           Disclosure.  Neither the Company nor any Person acting on its
behalf has provided any Investor or its respective agents or counsel with any
information that the Company believes constitutes material, non-public
information concerning the Company or its businesses, except insofar as the
existence and terms of the proposed transactions contemplated hereunder may
constitute such information. The Company understands and confirms that the
Investors will rely on the foregoing representations and covenants in effecting
transactions in securities of the Company.  All disclosure provided to the
Investors regarding the Company and its businesses and the transactions
contemplated hereby, furnished by or on behalf of the Company (including its
representations and warranties set forth in this Agreement and the disclosure
set forth in any diligence report or business plan provided by the Company or
any Person acting on the Company’s behalf) are true and correct and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

 
13

--------------------------------------------------------------------------------

 
 
Each Investor acknowledges and agrees that the Company has not made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.1.
 
3.2.           Representations and Warranties of the Investors.  Each Investor
hereby, for itself and for no other Investor, represents and warrants to the
Company as follows:
 
(a)           Organization; Authority.  Such Investor is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents to which it is a party or a signatory
and otherwise to carry out its obligations thereunder. The execution, delivery
and performance by such Investor of the transactions contemplated by this
Agreement has been duly authorized by all necessary corporate or, if such
Investor is not a corporation, such partnership, limited liability company or
other applicable like action, on the part of such Investor.  Each Transaction
Document executed by such Investor has been duly executed by such Investor, and
when delivered by such Investor in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Investor,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
(b)           Investment Intent.  Such Investor is acquiring the Shares and the
Investor Warrants as principal for its own account and not with a view to or for
distributing or reselling such Shares or Investor Warrants or any part thereof,
without prejudice, however, to such Investor’s right at all times to sell or
otherwise dispose of all or any part of such Shares or the Investor Warrants in
compliance with applicable federal and state securities laws.  Subject to the
immediately preceding sentence, nothing contained herein shall be deemed a
representation or warranty by such Investor to hold the Shares or the Investor
Warrants for any period of time.  Such Investor is acquiring the Shares and the
Investor Warrants hereunder in the ordinary course of its business. Such
Investor does not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Shares or the Investor Warrants.
 
(c)           Investor Status.  At the time such Investor was offered the
Shares, it was, and at the date hereof it is, a “qualified institutional buyer”
as defined in Rule 144A under the Securities Act.  Such Investor is not a
registered broker-dealer under Section 15 of the Exchange Act.  Such Investor
has such experience in business and financial matters that it is capable of
evaluating the merits and risks of an investment in the Shares.  Such Investor
acknowledges that an investment in the Shares is speculative and involves a high
degree of risk.

 
14

--------------------------------------------------------------------------------

 
 
(d)           General Solicitation.  Such Investor is not purchasing the Shares
as a result of any advertisement, article, notice, meeting, or other
communication regarding the Shares published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
(e)           Access to Information.  Such Investor acknowledges that it has
reviewed the Disclosure Materials and has been afforded (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and the Subsidiaries and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment.  Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents.
 
(f)           Certain Trading Activities.  Such Investor has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Investor, engaged in any transactions in the securities
of the Company (including, without limitations, any Short Sales involving the
Company’s securities) since the earlier to occur of (1) the time that such
Investor was first contacted by the Company regarding an investment in the
Company and (2) the 30th day prior to the date of this Agreement.  Such Investor
covenants that neither it nor any Person acting on its behalf or pursuant to any
understanding with it will engage in any transactions in the securities of the
Company (including Short Sales) prior to the time that the transactions
contemplated by this Agreement are publicly disclosed.
 
(g)           Independent Investment Decision.  Such Investor has independently
evaluated the merits of its decision to purchase the Shares pursuant to the
Transaction Documents, and such Investor confirms that it has not relied on the
advice of any other Investor’s business and/or legal counsel in making such
decision.
 
(h)           Rule 144.  Such Investor understands that the Securities must be
held indefinitely unless such Securities are registered under the Securities Act
or an exemption from registration is available.  Such Investor acknowledges that
it is familiar with Rule 144 and that such Investor has been advised that
Rule 144 permits resales only under certain circumstances.  Such Investor
understands that to the extent that Rule 144 is not available, such Investor
will be unable to sell any Securities without either registration under the
Securities Act or the existence of another exemption from such registration
requirement.
 
(i)           General.  Such Investor understands that the Securities are being
offered and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws and the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Investor set forth herein in order to
determine the applicability of such exemptions and the suitability of such
Investor to acquire the Securities.  Such Investor understands that no United
States federal or state agency or any government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.

 
15

--------------------------------------------------------------------------------

 
 
The Company acknowledges and agrees that no Investor has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.
 
ARTICLE 4.
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Transferability; Certificate.  (a)  The Shares, the Investor
Warrants and the Warrant Shares may only be disposed of in compliance with state
and federal securities laws.  In connection with any transfer of the Shares,
Investor Warrants or Warrant Shares other than pursuant to an effective
registration statement, to the Company, to an Affiliate of an Investor or in
connection with a pledge as contemplated in Section 4.1(b), the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Shares, Investor Warrants or
Warrant Shares under the Securities Act.
 
(b)           Certificates evidencing Securities (as defined in Section 4.1(c))
will contain the following legend, until such time as they are not required
under Section 4.1(c):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

 
16

--------------------------------------------------------------------------------

 
 
The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Securities
pursuant to a bona fide margin agreement in connection with a bona fide margin
account and, if required under the terms of such agreement or account, such
Investor may transfer pledged or secured Securities to the pledgees or secured
parties.  Such a pledge or transfer would not be subject to approval or consent
of the Company and no legal opinion of legal counsel to the pledgee, secured
party or pledgor shall be required in connection with the pledge, but such legal
opinion may be required in connection with a subsequent transfer following
default by the Investor transferee of the pledge.  No notice shall be required
of such pledge.  At the appropriate Investor’s expense, the Company will execute
and deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer
thereof including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of selling
stockholders thereunder.  Except as otherwise provided in Section 4.1(c), any
Securities subject to a pledge or security interest as contemplated by this
Section 4.1(b) shall continue to bear the legend set forth in this Section
4.1(b) and be subject to the restrictions on transfer set forth in Section
4.1(a).
 
(c)           Certificates evidencing Shares or the Investor Warrant Shares
(collectively with the Shares, the “Securities”), shall not contain any legend
(including the legend set forth in Section 4.1(b)): (i) while a registration
statement (including the Registration Statement) covering such Securities is
then effective, or (ii) following a sale or transfer of such Securities pursuant
to Rule 144 (assuming the transferee is not an Affiliate of the Company), or
(iii) while such Securities are eligible for sale by the selling Investor
without volume restrictions under Rule 144.  The Company agrees that following
the Effective Date or such other time as legends are no longer required to be
set forth on certificates representing Securities under this Section 4.1(c), it
will, no longer than three (3) Trading Days following the delivery by an
Investor to the Company or the Transfer Agent of a certificate representing such
Securities containing a restrictive legend, deliver or instruct the Transfer
Agent to deliver to such Investor, Securities which are free of all restrictive
and other legends.  If the Company is then eligible, certificates for Securities
subject to legend removal hereunder shall be transmitted by the Transfer Agent
to an Investor by crediting the prime brokerage account of such Investor with
the Depository Trust Company System as directed by such Investor.  If an
Investor shall make a sale or transfer of Securities either (x) pursuant to Rule
144 or (y) pursuant to a registration statement and in each case shall have
delivered to the Company or the Company’s transfer agent the certificate
representing the applicable Securities containing a restrictive legend which are
the subject of such sale or transfer and a representation letter in customary
form (the date of such sale or transfer and Securities delivery being the “Share
Delivery Date”) and (1) the Company shall fail to deliver or cause to be
delivered to such Investor a certificate representing such Securities that is
free from all restrictive or other legends by the third Trading Day following
the Share Delivery Date and (2) following such third Trading Day after the Share
Delivery Date and prior to the time such Securities are received free from
restrictive legends, the Investor, or any third party on behalf of such
Investor, purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Investor of such
Securities (a “Buy-In”), then, in addition to any other rights available to the
Investor under the Transaction Documents and applicable law, the Company shall
pay in cash to the Investor (for costs incurred either directly by such Investor
or on behalf of a third party) the amount by which the total purchase price paid
for Common Stock as a result of the Buy-In (including brokerage commissions, if
any) exceed the proceeds received by such Investor as a result of the sale to
which such Buy-In relates.  The Investor shall provide the Company written
notice indicating the amounts payable to the Investor in respect of the
Buy-In.  The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section.

 
17

--------------------------------------------------------------------------------

 
 
4.2           Furnishing of Information.  As long as any Investor owns any
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.  As long as any Investor owns Securities, if the Company is not
required to file reports pursuant to such laws, it will prepare and furnish to
the Investors and make publicly available in accordance with Rule 144(c) such
information as is required for the Investors to sell the Securities under Rule
144.  The Company further covenants that it will take such further action as any
holder of Securities may reasonably request, all to the extent required from
time to time to enable such Person to sell the Securities without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144.
 
4.3           Integration.  The Company shall not, and shall use its best
efforts to ensure that no Affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Shares in a manner that would require the registration
under the Securities Act of the sale of the Shares to the Investors, or that
would be integrated with the offer or sale of the Shares for purposes of the
rules and regulations of any Trading Market in a manner that would require
stockholder approval of the sale of the Shares to the Investors.
 
4.4           Subsequent Registrations.  The Company may not file any
registration statement with the Commission with respect to any securities of the
Company prior to the time that all Registrable Shares are registered pursuant to
one or more effective Registration Statement(s), and the prospectuses forming a
portion of such Registration Statement(s) is available for the resale of all
Registrable Shares.
 
4.5           Securities Laws Disclosure; Publicity.  By 5:00 p.m. (New York
time) on the Trading Day following the Closing Date, (a) the Company shall issue
a press release, disclosing the transactions contemplated by the Transaction
Documents and the Closing and (b) the Company will file a Form 8-K disclosing
the material terms of the Transaction Documents (and attach as exhibits thereto
all existing Transaction Documents) and the Closing.  The Company covenants that
following such disclosure, the Investors shall no longer be in possession of any
material, non-public information with respect to any of the Company
Entities.  In addition, the Company will make such other filings and notices in
the manner and time required by the Commission and the Trading Market on which
the Common Stock is listed.  The Investor will have the right to review any
press release, the Form 8-K and any other disclosure document prior to the
filing or release of such information pursuant to this Section
4.4.  Notwithstanding the foregoing, the Company shall not publicly disclose the
name of any Investor, or include the name of any Investor in any filing with the
Commission (other than the Registration Statement and any exhibits to filings
made in respect of this transaction in accordance with periodic filing
requirements under the Exchange Act) or any regulatory agency or Trading Market,
without the prior written consent of such Investor, except to the extent such
disclosure is required by law or Trading Market regulations.
 
4.6           Limitation on Issuance of Future Priced Securities.  During the
twelve months following the Closing Date, the Company shall not issue any
“Future Priced Securities” as such term is described by NASD IM-4350-1.

 
18

--------------------------------------------------------------------------------

 
 
4.7           Indemnification of Investors.  In addition to the indemnity
provided in the Registration Rights Agreement, the Company will jointly and
severally indemnify and hold the Investors and their directors, officers,
shareholders, partners, employees and agents (each, an “Investor Party”)
harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation in respect thereof (collectively, “Losses”) that any such Investor
Party may suffer or incur as a result of or relating to any misrepresentation,
breach or inaccuracy of any representation, warranty, covenant or agreement made
by the Company in any Transaction Document.  In addition to the indemnity
contained herein, the Company will reimburse each Investor Party for its
reasonable legal and other expenses (including the cost of any investigation,
preparation and travel in connection therewith) incurred in connection
therewith, as such expenses are incurred.  Except as otherwise set forth herein,
the mechanics and procedures with respect to the rights and obligations under
this Section 4.7 shall be the same as those set forth in Section 5 of the
Registration Rights Agreement.
 
4.8           Indemnification of Company Entities.  In addition to the indemnity
provided in the Registration Rights Agreement, each Investor, severally and not
jointly, will indemnify and hold the Company Entities and their directors,
officers, shareholders, partners, employees and agents (each, a “Company Party”)
harmless from any and all Losses that any such Company Party may suffer or incur
as a result of or relating to any misrepresentation, breach or inaccuracy of any
representation, warranty, covenant or agreement made by such Investor in any
Transaction Document.  In addition to the indemnity contained herein, such
Investor will reimburse each Company Party for its reasonable legal and other
expenses (including the cost of any investigation, preparation and travel in
connection therewith) incurred in connection therewith, as such expenses are
incurred.  Except as otherwise set forth herein, the mechanics and procedures
with respect to the rights and obligations under this Section 4.8 shall be the
same as those set forth in Section 5 of the Registration Rights Agreement.
 
4.9           Non-Public Information.  The Company covenants and agrees that
neither it, any Company Entity nor any other Person acting on its or their
behalf will provide any Investor or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Investor shall have executed a written agreement regarding
the confidentiality and use of such information.  The Company understands and
confirms that each Investor shall be relying on the foregoing representations in
effecting transactions in securities of the Company.
 
4.10           Listing of Shares.  The Company agrees, (i) if the Company
applies to have the Common Stock traded on any other Trading Market, it will
include in such application the Shares, and will take such other action as is
necessary or desirable to cause the Shares to be listed on such other Trading
Market as promptly as possible, and (ii) the Company will take all action
reasonably necessary to continue the listing and trading of its Common Stock on
a Trading Market and will comply in all material respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the Trading
Market.
 
4.11           Use of Proceeds.  The Company will use the net proceeds from the
sale of the Shares hereunder for capital expenditures, research and development,
marketing, sales and distribution expansion and general working capital
purposes.

 
19

--------------------------------------------------------------------------------

 
 
4.12           Further Assurances.  Each Investor will, the Company will, and
the Company will cause its management to, use their respective reasonable best
efforts to satisfy all of the closing conditions under Section 5.1, and will not
take any action which could frustrate or delay the satisfaction of such
conditions.  In addition, either prior to or following the Closing, each
Investor signatory will, and the Company will, and the Company will cause its
management to, perform, or cause to be done and performed, all such further acts
and things, and shall execute and deliver all such other agreements,
certificates, instruments and documents, as any other party may reasonably
request in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the transactions contemplated hereby.
 
4.13           Right of First Refusal.  (a)  From the date hereof until the one
year anniversary of the Effective Date (plus one additional day for each Trading
Day following the Effective Date of any Registration Statement during which
either (1) the Registration Statement is not effective or (2) the prospectus
forming a portion of the Registration Statement is not available for the resale
of all Registrable Securities (as defined in the Registration Rights Agreement)
(the “Trigger Date”), the Company will not, directly or indirectly, offer, sell,
grant any option to purchase, or otherwise dispose of (or announce any offer,
sale, grant or any option to purchase or other disposition of) any of its equity
or equity equivalent securities, including, without limitation, any debt,
preferred stock or other instrument or security that is, at any time during its
life and under any circumstances, convertible into or exchangeable or
exercisable for shares of Common Stock or Common Stock Equivalents, or if the
Company shall receive an offer regarding the purchase of the Company’s
securities and desires to offer securities consistent with or otherwise in
connection with or in furtherance of such offer (any such offer, sale, grant,
disposition or announcement being referred to as a “Subsequent Placement”)
unless the Company shall have first complied with this Section 4.13.  If the
Company desires to engage in a Subsequent Placement it shall deliver to each of
the Investors a written notice requesting their written approval to receive
nonpublic information regarding the Company.  The Investors shall have ten (10)
days to deliver to the Company such approval.  Any Investor failing to deliver
timely to the Company such written approval, or who shall have delivered to the
Company a written notice withholding such approval, shall be deemed to have
waived its rights under this Section 4.13 with regard to such Subsequent
Placement.  The Investors who, in response to such request from the Company,
shall have delivered timely to the Company a written approval to receive
nonpublic information regarding the Company (collectively, the “Responding
Investors” and each a “Responding Investor”), shall receive a written notice
that the Company desires to engage in a Subsequent Placement specifying the
general terms of the offering the Company desires to make (including, without
limitation, all information relating to price, structure and amount of such
offering, but not including the identity of any potential investors therein) and
for a period of at least ten (10) Business Days after the giving of such notice
the Company agrees to negotiate in good faith with the Responding Investors the
terms of a sale of the Company’s securities to the Responding Investors.

 
20

--------------------------------------------------------------------------------

 
 
(b)           In the event that a Subsequent Placement contemplated in the last
sentence of Section 4.13(a) shall not have closed by the 30th Business Day
following the delivery to the Responding Investors of the written notice for
such Subsequent Placement, and in any event prior to such Subsequent Placement,
the Company shall deliver to the Responding  Investors a written notice
(the “Offer Notice”) of any proposed or intended issuance or sale or exchange
(the “Offer”) of the securities being offered (the “Offered Securities”) in a
Subsequent Placement, which Offer Notice shall (v) identify and describe the
Offered Securities, (x) include the final form of documents and agreements
governing the Subsequent Placement, (y) specify the price and other terms upon
which the Offered Securities are to be issued, sold or exchanged, and the number
or amount of the Offered Securities to be issued, sold or exchanged, and (z)
offer to issue and sell to or exchange with such Investors all of the Offered
Securities, allocated among such Responding Investors (a) based on such
Responding Investor’s pro rata portion of the total Investment Amount hereunder
attributable to such Responsing Investors (the “Basic Amount”), and (b) with
respect to each of the Responding Investors that elects to purchase its Basic
Amount, any additional portion of the Offered Securities attributable to the
Basic Amounts of other Responding Investors as such Responding Investor shall
indicate it will purchase or acquire should the other Responding Investors
subscribe for less than their Basic Amounts (the “Undersubscription Amount”),
which process shall be repeated until the Responding Investors shall have an
opportunity to subscribe for any remaining Undersubscription Amount.
 
(c)           To accept an Offer, in whole or in part, such Responding Investor
must deliver a written notice to the Company prior to the end of the fifth
Business Day after such Responding Investor’s receipt of the Offer Notice (the
“Offer Period”), setting forth the portion of such Responding Investor’s Basic
Amount that such Responding Investor elects to purchase and, if such Responding
Investor shall elect to purchase all of its Basic Amount, the Undersubscription
Amount, if any, that such Responding Investor elects to purchase (in either
case, the “Notice of Acceptance”).  If the Basic Amounts subscribed for by all
Responding Investors are less than the total of all of the Basic Amounts, then
each Responding Investor who has set forth an Undersubscription Amount in its
Notice of Acceptance shall be entitled to purchase, in addition to the Basic
Amounts subscribed for, the Undersubscription Amount it has subscribed for;
provided, however, that if the Undersubscription Amounts subscribed for exceed
the difference between the total of all the Basic Amounts and the Basic Amounts
subscribed for (the “Available Undersubscription Amount”), each Responding
Investor who has subscribed for any Undersubscription Amount shall be entitled
to purchase only that portion of the Available Undersubscription Amount as the
Basic Amount of such Investor bears to the total Basic Amounts of all Responding
Investors that have subscribed for Undersubscription Amounts, subject to
rounding by the Company to the extent its deems reasonably necessary.
 
(d)           The Company shall have sixty (60) Business Days from the
expiration of the Offer Period above to (i) offer, issue, sell or exchange all
or any part of such Offered Securities as to which a Notice of Acceptance has
not been given by the Responding Investors (the “Refused Securities”), but only
to the offerees described in the Offer Notice (if so described therein) and only
upon terms and conditions (including, without limitation, unit prices and
interest rates) that are not more favorable to the acquiring person or persons
or less favorable to the Company than those set forth in the Offer Notice and
(ii) to publicly announce (a) the execution of such Subsequent Placement
Agreement (as defined below), and (b) either (x) the consummation of the
transactions contemplated by such Subsequent Placement Agreement or (y) the
termination of such Subsequent Placement Agreement, which shall be filed with
the Commission on a Current Report on Form 8-K with such Subsequent Placement
Agreement and any documents contemplated therein filed as exhibits thereto.  If
no disclosure has been made by the Company by the end of the sixty (60) Business
Day period referred to in this subsection (d), the Subsequent Placement shall be
deemed to have been abandoned and the Responding Investors shall no longer be
deemed to be in possession of any non-public information with respect to the
Company.

 
21

--------------------------------------------------------------------------------

 
 
(e)           In the event the Company shall propose to sell less than all the
Refused Securities (any such sale to be in the manner and on the terms specified
in this Section 4.13), then each Responding Investor may, at its sole option and
in its sole discretion, reduce the number or amount of the Offered Securities
specified in its Notice of Acceptance to an amount that shall be not less than
the number or amount of the Offered Securities that such Responding Investor
elected to purchase pursuant to Section 4.13(c) above multiplied by a fraction,
(i) the numerator of which shall be the number or amount of Offered Securities
the Company actually proposes to issue, sell or exchange (including Offered
Securities to be issued or sold to Investors pursuant to Section 4.13(c) above
prior to such reduction) and (ii) the denominator of which shall be the original
amount of the Offered Securities.  In the event that any Responding Investor so
elects to reduce the number or amount of Offered Securities specified in its
Notice of Acceptance, the Company may not issue, sell or exchange more than the
reduced number or amount of the Offered Securities unless and until such
securities have again been offered to the Responding Investors in accordance
with Section 4.13(b) above.
 
(f)           Upon the closing of the issuance, sale or exchange of all or less
than all of the Refused Securities, the Responding Investors shall acquire from
the Company, and the Company shall issue to the Responding Investors, the number
or amount of Offered Securities specified in the Notices of Acceptance, as
reduced pursuant to Section 4.13(e) above if the Responding Investors have so
elected, upon the terms and conditions specified in the Offer.  The purchase by
the Responding Investors of any Offered Securities is subject in all cases to
the preparation, execution and delivery by the Company and the Responding
Investors of a purchase agreement relating to such Offered Securities
substantially the same in form and substance as the agreement disclosed above in
Section 4.13(b)(x) and otherwise reasonably satisfactory to Responding
Investors’ counsel (such agreement, the “Subsequent Placement Agreement”).
 
(g)           Any Offered Securities not acquired by the Responding Investors or
other persons in accordance with Section 4.13(f) above may not be issued, sold
or exchanged until they are again offered to the Investors under the procedures
specified in this Agreement.
 
(h)           In exchange for the Company’s willingness to agree to these
procedures, each Responding Investor hereby irrevocably agrees that it will hold
in strict confidence any and all Offer Notices, the information contained
therein, and the fact that the Company is contemplating a Subsequent Placement,
until such time as the Company is obligated to make the disclosures required by
Section 4.13(d), or unless it notifies the Company in writing that it no longer
desires to receive Offer Notices.
 
(i)           The rights contained in this Section 4.13 shall not apply to (i)
the issuance and sale by the Company of shares of Common Stock or Common Stock
Equivalents issued as consideration for the acquisition of another company or
business in which the shareholders of the Company do not have an ownership
interest, and where the primary purpose is not to raise capital for the Company
or any Subsidiary, which acquisition has been approved by the Board of Directors
of the Company, (ii) the issuance of stock options or restricted stock to
directors, employees or consultants for compensatory purposes, where such
issuance has been approved by the Board of Directors of the Company, (iii) the
exercise or conversion of currently outstanding warrants, options or convertible
instruments pursuant to their current terms, or (iv) additional borrowings by
the Company from Newport Financial Inc. under its outstanding Revolving
Promissory Note (each, an “Exempt Issuance”).

 
22

--------------------------------------------------------------------------------

 
 
4.14             Adjustments for Issuance of Additional Shares of Common
Stock.  (a) If, prior to the first anniversary of the Closing Date, the
Company,  at any time, shall issue, grant or sell any additional shares of
Common Stock or Common Stock Equivalents (hereinafter defined) (the “New
Equity”), at a price per share that is less than $0.3333, or without
consideration, (either being deemed issued at a “Lower Price”) the Company
promptly shall issue additional shares of its Common Stock (the “Additional
Shares”) to each of the Investors (pro rata) in an amount sufficient to adjust
the Per Share Purchase price paid by the Investors, respectively,  to such Lower
Price.
 
(b) No adjustment of the number of shares of Common Stock shall be made under
paragraph this Section upon the issuance of any New Equity issued pursuant to
the exercise of any warrants, options or other subscription or purchase rights
outstanding as of the date hereof or pursuant to the exercise of any conversion
or exchange rights in any Common Stock Equivalents outstanding as of the date
hereof , if any such adjustment shall previously have been made upon the
issuance of such warrants or other rights or upon the issuance of such Common
Stock Equivalents (or upon the issuance of any warrant or other rights
therefor).
 
ARTICLE 5.
CONDITIONS PRECEDENT TO CLOSING
 
5.1           Conditions Precedent to the Obligations of the Investors to
Purchase Shares.  The obligation of each Investor to acquire Shares at the
Closing is subject to the satisfaction or waiver by such Investor, at or before
the Closing, of each of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of the Company contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing as though made
on and as of such date;
 
(b)           Performance.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing;
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;
 
(d)           Adverse Changes.  Since the date of execution of this Agreement,
no event or series of events shall have occurred that reasonably could have or
result in a Material Adverse Effect or a material adverse change with respect to
the Company or the Subsidiaries;
 
(e)           Opinions.  The Company shall have delivered to the Investors, and
the Investors shall be able to rely upon, the legal opinion of Company counsel
with regard to the enforceability of the Transaction Documents;

 
23

--------------------------------------------------------------------------------

 
 
(f)           Closing Officer’s Certificate.  At the Closing, the Company shall
have delivered to each Investor an officer’s certificate to the effect that each
of the conditions specified in Sections 5.1(a) - 5.1(e) is satisfied in all
respects;
 
(g)           Company Agreements.  The Company shall have delivered or cause to
be delivered:
 
(i)           This Agreement, duly executed by the Company;
 
(ii)           The Registration Rights Agreement, duly executed by the Company;
and
 
(h)           Company Deliverables.  The Company shall have delivered the
Company Deliverables in accordance with Section 2.2(a);
 
(i)           Termination.  This Agreement shall not have been terminated as to
such Investor in accordance with Section 6.5.
 
(j)           Second Closing.  As to the Second Closing, the Investor shall have
received written notice from the Company of the Effectiveness Date with regard
to all of the Shares and the Warrant Shares.
 
5.2           Conditions Precedent to the Obligations of the Company to Sell
Shares.  The obligation of the Company to sell Shares at the Closing is subject
to the satisfaction or waiver by the Company, at or before the Closing, of each
of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of each Investor contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made on and as of such date;
 
(b)           Performance.  Each Investor shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Investor at or prior to the Closing;
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;
 
(d)           Investor Deliverables.  Each Investor shall have delivered the
Registration Rights Agreement, each duly executed by such Investor and a
completed Selling Holder Questionnaire (as defined in the Registration Rights
Agreement); and
 
(e)           Termination.  This Agreement shall not have been terminated as to
such Investor in accordance with Section 6.5.

 
24

--------------------------------------------------------------------------------

 
 
ARTICLE 6.
MISCELLANEOUS
 
6.1           Fees and Expenses.  Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of the Transaction Documents.  The Company
shall pay all stamp and other taxes and duties levied in connection with the
sale of the Shares.
 
6.2           Entire Agreement.  The Transaction Documents, together with the
Exhibits, Appendix A and Appendix B, and Schedules thereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings, discussions and representations,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.
 
6.3           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via (i) facsimile
(provided the sender receives a machine-generated confirmation of successful
transmission) at the facsimile number specified in this Section or (ii)
electronic mail (i.e., Email) prior to 6:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via (i) facsimile at the facsimile number
specified in this Section or (ii) electronic mail (i.e., Email) on a day that is
not a Trading Day or later than 6:30 p.m. (New York City time) on any Trading
Day, (c) the Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given, if sent by any means
other than facsimile or Email transmission.  The address for such notices and
communications shall be as follows:
 
If to the Company:
600 Townsend Street
San Francisco, CA 94103
Facsimile:  (415) 848-8803
Email: bernard@getfugu.com
Attn.:  Chief Executive Officer
   
With a copy to:
Reed Smith LLP
355 Grand Avenue, Suite 2900
Los Angeles, CA 90071
Attention: Allen Z. Sussman, Esq.
Facsimile: (213) 457-8080
Email: asussman@reedsmith.com
   
If to an Investor:
To the address set forth under such Investor’s name on the signature pages
hereof;
With a copy to:
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attention: Marc Ross, Esq.
Facsimile: (212) 930-9725

 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
25

--------------------------------------------------------------------------------


 
6.4           Amendments; Waivers; No Additional Consideration.  No provision of
this Agreement may be waived or amended except in a written instrument signed by
the Company and the Investors holding a majority of the Shares at the time of
the waiver or amendment.  No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.  No consideration shall be offered or
paid to any Investor to amend or consent to a waiver or modification of any
provision of any Transaction Document unless the same consideration is also
offered to all Investors who then hold Shares.
 
6.5           Termination.  This Agreement may be terminated prior to Closing:
 
(a)           by written agreement of the Investors and the Company; and
 
(b)           by the Company or an Investor (as to itself but no other Investor)
upon written notice to the other, if the Closing shall not have taken place by
6:30 p.m. Eastern time on the Outside Date; provided, that the right to
terminate this Agreement under this Section 6.5(b) shall not be available to any
Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time.
 
In the event of a termination pursuant to Section 6.5(a) or 6.5(b), each
Investor shall have the right to a return of up to its entire Investment Amount,
without interest or deduction.  The Company covenants and agrees to cooperate
with such Investor in obtaining the return of its Investment Amount.
 
In the event of a termination pursuant to this Section 6.5, the Company shall
promptly notify all non-terminating Investors. Upon a termination in accordance
with this Section 6.5, the Company and the terminating Investor(s) shall not
have any further obligation or liability (including as arising from such
termination) to the other and no Investor will have any liability to any other
Investor under the Transaction Documents as a result therefrom.
 
6.6           Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any
party.  This Agreement shall be construed as if drafted jointly by the parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement or any of
the Transaction Documents.

 
26

--------------------------------------------------------------------------------

 
 
6.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investors.  Any Investor may
assign any or all of its rights under this Agreement to any Person to whom such
Investor assigns or transfers any Shares, provided such transferee agrees in
writing to be bound, with respect to the transferred Shares, by the provisions
hereof that apply to the “Investors.”
 
6.8           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.7 (as to each
Investor Party and Company Party).
 
6.9           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts.  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.  If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Proceeding.
 
6.10           Survival.  The representations, warranties, agreements and
covenants contained herein shall survive the Closing and the delivery of the
Shares.
 
6.11           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 
27

--------------------------------------------------------------------------------

 
 
6.12           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.13           Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Investor exercises a right, election, demand
or option under a Transaction Document and the Company does not timely perform
its related obligations within the periods therein provided, then such Investor
may rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.
 
6.14           Replacement of Shares.  If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Shares.  If a replacement
certificate or instrument evidencing any Shares is requested due to a mutilation
thereof, the Company may require delivery of such mutilated certificate or
instrument as a condition precedent to any issuance of a replacement.
 
6.15           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.
 
6.16           Payment Set Aside.  To the extent that the Company makes a
payment or payments to any Investor pursuant to any Transaction Document or an
Investor enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 
28

--------------------------------------------------------------------------------

 
 
6.17           Independent Nature of Investors’ Obligations and Rights.  The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document.  The decision of each Investor to
purchase Shares pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor.  Nothing contained herein or in
any Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents.  Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Shares or enforcing its rights under the Transaction
Documents.  Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.  The Company acknowledges that each of the
Investors has been provided with the same Transaction Documents for the purpose
of closing a transaction with multiple Investors and not because it was required
or requested to do so by any Investor.
 
6.18           Limitation of Liability.  Notwithstanding anything herein to the
contrary, each party acknowledges and agrees that the liability of a party
arising directly or indirectly, under any Transaction Document of any and every
nature whatsoever shall be satisfied solely out of the assets of such party, and
that no trustee, officer, other investment vehicle or any other Affiliate of
such party or any investor, shareholder or holder of shares of beneficial
interest of such party shall be personally liable for any liabilities of such
party.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES TO FOLLOW]

 
29

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


GETFUGU, INC.
   
By:
/s/ Bernard Stolar
Name:
Bernard Stolar
Title:
Chief Executive Officer

 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 


Appendix A
Schedule of Investors
Appendix B
Disclosure Schedules
Exhibit A
Form of Investor Warrant
Exhibit B
Form of Registration Rights Agreement


 
 

--------------------------------------------------------------------------------

 